Exhibit 15.1 Consolidated Financial Statements POLYAIR INTER PACK INC. Years ended October 31, 2006, 2005 and 2004 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Polyair Inter Pack Inc. (“Polyair”) and all the information in the Management Discussion and Analysis are the responsibility of management and have been approved by the Board of Directors. The financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles. The financial statements include certain amounts that are based on the best estimates and judgements of management, and in their opinion present fairly, in all material respects, Polyair’s financial position, results of operations and cash flows. Management has prepared the financial information presented elsewhere in the Management Discussion and Analysis and has ensured that it is consistent with the financial statements. Management of Polyair, in furtherance of the integrity of the financial statements, has developed and maintains a system of internal controls. Management believes the internal controls provide reasonable assurance that transactions are properly authorized and recorded, financial records are reliable and form a proper basis for the preparation of financial statements and that Polyair’s assets are properly accounted for and safeguarded. The Board of Directors is responsible for overseeing Management’s responsibility for financial reporting and is ultimately responsible for reviewing and approving the financial statements. The Board of Directors is assisted in meeting this responsibility through the Audit Committee. The Audit Committee is appointed by the Board of Directors and its members are outside, unrelated directors. The Audit Committee meets periodically with management, as well as the external auditors, to discuss internal controls over the financial reporting process, auditing matters and financial reporting issues to satisfy itself that each party is properly discharging its responsibilities, and to review the Management Discussion and Analysis, the financial statements and the external auditor’s report. The Audit Committee reports its findings to the Board for consideration when approving the financial statements for issuance to the shareholders. The Audit Committee also considers, for review by the Board of Directors and approval by the shareholders, the engagement or re-appointment of the external auditors. The financial statements have been audited by BDO Dunwoody LLP, the external auditors, in accordance with Canadian generally accepted auditing standards on behalf of the shareholders. BDO Dunwoody LLP has full and free access to the Audit Committee. Victor D’Souza Michael Freel Interim Chief Executive Officer Director of Finance AUDITORS' REPORT TO THE SHAREHOLDERS We have audited the consolidated balance sheet of Polyair Inter Pack Inc. as at October 31, 2006 and the consolidated statement of income and retained earnings and cash flows for the year ended October 31, 2006. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2006 and the results of its operations and its cash flows for the year ended October 31, 2006 in accordance with Canadian generally accepted accounting principles. The consolidated financial statements as at October 31, 2005 and 2004 and for the years then ended were audited by other auditors who expressed an opinion without reservation on those consolidated financial statements in their report dated January 23, 2006. /s/BDO Dunwoody LLP Chartered Accountants Toronto, Canada January 24, 2007 POLYAIR INTER PACK INC. Consolidated Balance Sheets (In thousands of U.S. dollars) As at October 31 2006 2005 Restated * ASSETS Current Assets: Cash $ 248 $ 183 Accounts receivable, net 13,811 23,264 Inventory (note 4) 9,966 28,421 Prepaid expenses and other 1,281 2,603 Income taxes receivable 1,916 1,953 Future income tax 1,807 1,422 Assets held for sale (note 5) 4,577 - 33,606 57,846 Property, plant and equipment, net (note 6) 29,880 38,749 Future income tax 5,126 1,969 Intangible and other assets, net (note 7) 3,583 2,800 Assets held for sale (note 5) 1,074 - $ 73,269 $ 101,364 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Bank indebtedness (note 8) $ 9,503 $ 21,096 Accounts payable and accrued liabilities 34,309 31,685 Due to joint venture 351 - Income taxes payable 46 113 Liabilities of business being sold (note 5) 1,485 - Current portion of long-term debt (note 9) 15,411 20,161 61,105 73,055 Other long-term liabilities 129 - Deferred gain (note 10) 7,071 - Convertible note (note 11) 653 876 Future income tax 3,293 3,720 Shareholders' equity: Convertible note (note 11) 3,613 3,613 Capital stock (note 12) 13,183 13,183 Contributed surplus 366 212 Retained earnings / (deficit) (20,273 ) 3,234 Cumulative translation account 4,129 3,471 1,018 23,713 Basis of presentation (note 2) $ 73,269 $ 101,364 * Restated to reflect accounting policy change - see note 3 (o) The accompanying notes are an integral part of these consolidated financial statements. On behalf of the Board: Fred A. Litwin Victor D’Souza Chairman of the Board Interim Chief Executive Officer POLYAIR INTER PACK INC. Consolidated Statements of Income and Retained Earnings (In thousands of U.S. dollars, except per share amounts) Years ended October 31 2006 2005 2004 Restated* Restated * Sales $ 112,977 $ 108,076 $ 96,458 Cost of sales 97,611 92,551 81,239 Gross profit 15,366 15,525 15,219 Selling, general and administrative expenses 16,334 16,866 15,431 Net interest expense and other 2,523 2,368 1,304 (Loss) / Income before income taxes (3,491 ) (3,709 ) (1,516 ) Income taxes (recovery): Current 1,130 (246 ) (238 ) Future (1,019 ) (1,074 ) (43 ) 111 (1,320 ) (281 ) (Loss) / income for the period from continuing operations $ (3,602 ) $ (2,389 ) $ (1,235 ) (Loss) / income from discontinued operations, net of tax (note 13) (19,905 ) (13,280 ) 230 Extraordinary Gain, Net of Taxes (note 22) - - 948 Net (loss ) / income (23,507 ) (15,669 ) (57 ) Retained earnings (deficit), beginning of period 3,234 18,903 18,960 Retained earnings (deficit), end of period $ (20,273 ) $ 3,234 $ 18,903 Net (loss) / income per share from continuing operations Basic $ (0.53 ) $ (0.36 ) $ (0.20 ) Diluted $ (0.53 ) $ (0.36 ) $ (0.20 ) Net (loss) / income per share from discontinued operations Basic $ (2.93 ) $ (1.99 ) $ 0.19 Diluted $ (2.93 ) $ (1.99 ) $ 0.19 Net (loss) / income per share Basic $ (3.46 ) $ (2.35 ) $ (0.01 ) Diluted $ (3.46 ) $ (2.35 ) $ (0.01 ) Weighted average number of shares outstanding Basic 6,797,250 6,673,370 6,130,264 Diluted 6,797,250 6,673,370 6,130,264 * Restated to reflect accounting policy change - see note 3 (o) The accompanying notes are an integral part of these consolidated financial statements. POLYAIR INTER PACK INC. Consolidated Statements of Cash Flows (In thousands of U.S. dollars) Years ended October 31 2006 2005 2004 Operating activities: Net (loss) / income $ (23,507 ) $ (15,669 ) $ (57 ) Items which do not involve cash: Depreciation and amortization 7,365 8,625 7,231 Loss (gain) on sale of assets 531 210 (616 ) Extraordinary items - - (948 ) Impairment of Property, plant and equipment 954 2,866 - Stock based compensation 153 129 83 Future income taxes and other (3,629 ) (2,512 ) 1,361 Change in non-cash operating working capital: Accounts receivable 7,741 2,092 (256 ) Inventory 18,387 14,052 (9,504 ) Prepaid expenses and other 1,255 (94 ) (190 ) Accounts payable and accrued liabilities 2,302 (4,144 ) 8,523 Income taxes payable/receivable 22 (537 ) (3,023 ) Interest on convertible debenture (265 ) (184 ) (194 ) 11,309 4,834 2,410 Investing activities Purchase and deposits on building and equipment (1,912 ) (5,734 ) (10,064 ) Net proceeds on the sale of capital assets 7,174 51 616 Due to (from) joint venture 219 (31 ) 168 Other (664 ) (481 ) (394 ) 4,817 (6,195 ) (9,674 ) Financing activities: Increase in long-term debt - 1,717 8,620 Repayment of long-term debt (4,787 ) (6,100 ) (4,521 ) Net increase in bank indebtedness (11,727 ) 2,084 4,269 Stock options exercised - 1,670 1,585 (16,514 ) (629 ) 9,953 Effect of currency translation on cash balances 453 (113 ) (1,291 ) Increase / (Decrease) in cash 65 (2,103 ) 1,398 Cash, beginning of year 183 2,286 888 Cash, end of year $ 248 $ 183 $ 2,286 Supplemental cash flow information: Interest paid 3,893 3,306 2,581 Net income taxes (recovered) / paid (421 ) (1,119 ) 1,334 The accompanying notes are an integral part of these consolidated financial statements. POLYAIR INTER PACK INC. Notes to Consolidated Financial Statements (In thousands of U.S. dollars, except per share amounts and except where noted) October 31, 2006, 2005 and 2004 1.Nature of the business: Polyair Inter Pack Inc. (the "Company" or “Polyair”) is a public company whose shares trade on the Toronto and American Stock Exchanges. The Company manufactures and distributes packaging product and swimming pool covers. 2. Basis of presentation: The Company’s banking agreements contain several covenants, which require the Company to meet a certain maximum level of pre-tax losses and minimal level of tangible net worth tested on a quarterly basis. During the fiscal year the Company and its lenders agreed on several amendments to the covenants and other terms of its credit facilities. These amendments were required in order to accommodate losses incurred, to provide working capital and to allow divesture of the Pool Division. Following these amendments, the Company was in compliance with all debt covenants as at October 31, 2006. The Company is currently negotiating with its lenders covenants for its 2007 fiscal year. The Company’s ongoing ability to meet covenants that are established will be dependent on an improvement in its profitability. At October 31, 2006 this improvement has not been clearly established and accordingly the Company believes it appropriate to continue to classify the term loans provided by these lenders as current. Under the terms of the Company’s lending agreements, violation of the primary financial covenants constitutes an event of default, which enables the lenders to demand repayment on the bank indebtedness, trigger cross defaults on the term loans thereby allowing the lenders to demand repayment of these loans, as well as take possession of the collateral security. These Consolidated Financial Statements have been prepared on the basis of accounting principles applicable to a going concern, which assumes that the Company will be able to meet its financial covenant tests and generate positive cash flows from operations. In order for this to be realized the Company is dependent upon the continued support of the Company’s lenders and creditors and increased profitability of the Company’s packaging business, which is sensitive to the volume and price of packaging products sold, freight costs, and the cost of resin (a significant raw material component in the packaging business). If these assumptions are not met, the Company may not be able to realize its assets and discharge its liabilities in the normal course of operations. If the going concern assumption is not appropriate for these Consolidated Financial Statements, adjustments would be necessary in the carrying value of assets and liabilities and the reported revenues and expenses. In 2006 the Company reported its Pool Division as a discontinued operation and sold operating assets associated with this division so that by year-end the only remaining assets were trade and other receivables. The Company operated its Pool Division from two wholly owned subsidiaries; the Canadian subsidiary sought protection under the Companies’ Creditors Arrangement Act (“CCAA”) in order to complete the sale of its assets and make a proposal to POLYAIR INTER PACK INC. Notes to Consolidated Financial Statements (In thousands of U.S. dollars, except per share amounts and except where noted) October 31, 2006, 2005 and 2004 2. Basis of presentation (continued): its unsecured creditors to settle their claims. This proposal was agreed to by the Canadian subsidiary’s creditors subsequent to the Company’s year end. The Company signed an agreement, effective October 31, 2006 for the sale of its 50.1% interest in PXL Cross Linked Foam Corporation (“PXL”), a Canadian based company that manufactures and distributes cross linked foam. The results from this business have been reported under results from discontinued operations in the 2006 financial statements. In late 2006, the Board of Directors agreed to seek a buyer for its 76% interest in P.S.C. Mouldings Corporation (“PSC”), a business that manufactures and distributes expanded polystyrene products. Negotiations are underway with a purchaser and if successful the sale will conclude in the second quarter of 2007. The Company has reported this business as a discontinued operation in its 2006 fiscal year. 3.Significant accounting policies: The consolidated financial statements of the Company have been prepared by management in accordance with accounting principles generally accepted in Canada. (a) Basis of consolidation: The consolidated financial statements include the accounts of the Company and those of its subsidiaries. Intercompany transactions and balances are eliminated on consolidation. The accounts also include the Company’s proportionate share of assets and liabilities of two joint ventures, PXL Cross Linked Foam Corporation (50.1% owned) and GCPC, Inc. (50.1% owned) (note 21). (b) Reporting currency and foreign currency translation: The Company's reporting currency is the U.S. dollar and the Company’s functional currency is the Canadian dollar. The U.S. dollar is the functional currency of the Company’s United States operations. The Canadian dollar is the functional currency of the Company's Canadian operations. Monetary items denominated in currencies other than the operation’s functional currency, such as cash and accounts receivable, are translated into the functional currency of the respective operations at exchange rates in effect at the balance sheet dates. Non-monetary items denominated in foreign currencies, such as property, plant and equipment are translated at rates of exchange in effect when the assets are acquired or obligations incurred. Revenue and expenses in currencies other than the operation’s functional currency are translated at rates in effect at the time of the transaction. Foreign exchange gains and losses arising from such translations are included in income. POLYAIR INTER PACK INC. Notes to Consolidated Financial Statements (In thousands of U.S. dollars, except per share amounts and except where noted) October 31, 2006, 2005 and 2004 3.Significant accounting policies (continued): The Company’s Canadian operations are translated into U.S. dollars using the current rate method. Under this method, all assets and liabilities are translated at the year-end rate of exchange and all revenues and expense items are translated at the average rate of exchange for the year. Exchange rate differences arising on this translation are deferred into the Cumulative Translation Account reported as a component of shareholders’ equity. (c)Revenue recognition: Revenue from product sales is recognized when product is shipped to the customer, the customer takes ownership and assumes risk of loss, and collection of the relevant receivable is reasonably assured. Customer returns are recorded as an adjustment to sales. The Company estimates and accrues its customer returns based on historical trends and known return goods authorizations. (d)Inventory: Raw materials are stated at the lower of cost and replacement cost. Finished goods are stated at the lower of cost, determined by the first-in, first-out method, and net realizable value. (e)Property, plant and equipment: Property, plant and equipment are recorded at cost. Depreciation is recorded once assets are in use and is calculated using the straight-line method at annual rates designed to amortize the cost over their estimated useful lives as follows: Building 2-1/2% Machinery, equipment, furniture and fixtures 10% - 50% Computer equipment 33% Leasehold improvements Over term of lease plus first renewal term Property, plant and equipment, and other long-lived assets, are tested for impairment whenever events or changes in circumstances indicate that the carrying values of such assets exceed the projected future undiscounted cash flows. In these circumstances the Company reduces the carrying value of the assets to their fair value and recognizes an impairment charge. POLYAIR INTER PACK INC. Notes to Consolidated Financial Statements (In thousands of U.S. dollars, except per share amounts and except where noted) October 31, 2006, 2005 and 2004 3.Significant accounting policies (continued): (f) Intangible and other assets: Patent, trademarks and license agreements are stated at cost, net of accumulated amortization. Amortization is provided over the useful lives of the intangible assets (5 to 20 years)using the straight-line method. Goodwill is the residual amount that results when the purchase price of an acquired business exceeds the sum of the amounts allocated to the assets acquired, less liabilities assumed, based on their fair values. Goodwill is allocated, as of the date of the business combination, to the Company's reporting units that are expected to benefit from the synergies of the business combination. Goodwill is not amortized and is tested for impairment annually, or more frequently, if events or changes in circumstances indicate that the asset might be impaired. The impairment test is carried out in two steps. In the first step, the carrying amount of the reporting unit is compared with its fair value. When the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not to be impaired and the second step of the impairment test is unnecessary. The second step is carried out when the carrying amount of a reporting unit exceeds its fair value, in which case, the implied fair value of the reporting unit's goodwill is compared with its carrying amount to measure the amount of the impairment loss, if any. The implied fair value of goodwill is determined in the same manner as the value of goodwill is determined in a business combination described in the preceding paragraph, using the fair value of the reporting unit as if it was the purchase price. When the carrying amount of reporting unit goodwill exceeds the implied fair value of the goodwill, an impairment loss is recognized in an amount equal to the excess. Deferred financing costs are amortized using the straight-line method over the term of the related financing. The amortization of deferred financing costs is included in Net interest expense and other. (g) Financial instruments: In 2006, the Company did not enter into any foreign exchange contracts to hedge its exposure. In 2005, and prior, the Company entered into future foreign currency exchange contracts to manage foreign currency exposures. These contracts are not designated and documented as hedging relationships in accordance with Accounting Guideline 13, Hedging Relationships, and accordingly are measured at fair value with changes in fair value recorded in the statements of income and retained earnings. POLYAIR INTER PACK INC. Notes to Consolidated Financial Statements (In thousands of U.S. dollars, except per share amounts and except where noted) October 31, 2006, 2005 and 2004 3.Significant accounting policies (continued): (h) Income taxes: The Company follows the assets and liability method of accounting for income taxes. Under this method, future income tax assets and liabilities reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts employed for income tax purposes and the benefit of losses to be carried forward to future years for income tax purposes. Future tax assets and liabilities are measured using enacted or substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the year that the rate changes. A valuation allowance is provided to the extent that it is more likely than not that future income tax assets will not be realized. (i) Stock-based compensation plan: The Company has a stock-based compensation plan, which is described in note12. The Company adopted recommendations of The Canadian Institute of Chartered Accountants with respect to the accounting for stock-based compensation and otherstock-based payments, using the fair value-based method. Under the fair value method, compensation costs attributable to awards to Company employees are measured at fair value at the date of the grant, amortized over the vesting period on a straight-line basis, and charged to earnings with a related credit to Contributed Surplus. Consideration paid by employees on exercise of stock options is recorded as share capital. These recommendations were applied to all stock-based payments granted on or after November 1, 2002. (j) Exit and disposal costs: The Company recognizes costs associated with exit or disposal activities at fair value in the period in which the liability is incurred. Special termination benefits are recognized at fair value at the communication date. (k) (Loss) income per share: Basic (loss) income per share is computed using the weighted average number of common shares outstanding during the year. Diluted income per share is computed using the weighted average number of common and potential common shares outstanding during the year. Potential common shares consist of the incremental number of common shares issuable upon the exercise of stock options and the conversion of the convertible note. POLYAIR INTER PACK INC. Notes to Consolidated Financial Statements (In thousands of U.S. dollars, except per share amounts and except where noted) October 31, 2006, 2005 and 2004 3.Significant accounting policies (continued): (l) Use of estimates: The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the year. The Company maintains a provision for obsolete inventory. In evaluating, the adequacy of the Company’s provision for inventory obsolescence a number of factors are considered including level of inventory in relationship to historical and forecasted sales, changes in demand for products, planned obsolescence and product replacement. The Company’s provision for inventory obsolescence may require adjustment as these factors change. The Company maintains accounts receivable allowances for estimated losses resulting from the inability of its customers to make payments. It performs periodic credit evaluations of its customers and with the exception of the Pool Division’s exports sales, it typically does not carry collateral or credit insurance. The Company’s estimate of the allowance for doubtful accounts may prove insufficient if a greater than expected numbers of customers are delinquent in their payments. (m)
